United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.P., Appellant,
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-394
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2005 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 16, 2005 merit decision concerning the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation effective November 2, 2003 on the grounds that she had no disability after that date
due to her employment-related emotional condition.
FACTUAL HISTORY
On October 28, 1990 appellant, then a 45-year-old clerk, filed a claim alleging that she
sustained an emotional condition due to various incidents and conditions at work. She stopped
work on May 10, 1990 and did not return.

Appellant alleged that when she returned to light-duty work in July 19841 she was
referred to as a “rehab” which meant “sick, lame and lazy” and felt that she was “picked on.”
She noted that a supervisor publicly scolded her in the presence of coworkers, that she and a
coworker had to perform extra work after September 1989 when two of the four clerks assigned
with her were moved to a special work project and that she was required to work outside her
medical restrictions. A supervisor allegedly yelled at appellant in the computer room and
slammed books on a cabinet behind her, a supervisor unfairly required her to have a fitness-forduty examination and she felt excluded from overtime work and social gatherings. On May 10,
1990 her supervisor acted abusively when she told her to complete a project before starting
annual leave.
Appellant also claimed that in March 1990 coworkers resented lifting scheme card boxes
for her, that her supervisor only had a few seconds to discuss anything with her, that she was
unhappy that her job changed from a modified clerk to a schemes clerk and that a supervisor
criticized her for incorrectly changing one zip code but did not mention the other items she
handled properly. On May 10, 1990 she was unfairly placed on leave without pay status for
about six days, confidential psychiatric reports were released to those who harassed her, a
supervisor expressed reservations about her suitability for a job that she bid on and that, when
she was upset, a supervisor told her to act like a “big girl.
The Office accepted that appellant sustained an employment-related depressive reaction
and paid her appropriate compensation for periods of disability. The Office accepted that
appellant established employment factors with respect to being called a “rehab,” being publicly
scolded by a supervisor in the presence of coworkers and having to perform extra work after
September 1989 when two of the four clerks assigned with her were reassigned to another
project.2
In August 2001, the Office referred appellant to Dr. Harish Kher, a Board-certified
psychiatrist, for further evaluation of her emotional condition. On September 24, 2001 Dr. Kher
detailed the history of the treatment of appellant’s emotional condition. He indicated that on the
date of examination appellant denied being depressed, stated that she felt “good” and denied
disturbance of memory, concentration, sleep or appetite. Dr. Kher diagnosed major depressive
disorder under remission and stated that the depressive symptoms that appellant initially
experienced had resolved. He indicated that she did not have any work restrictions and would
benefit from some type of gainful employment to help improve her self-esteem and self-worth.
Dr. Kher stated that appellant could work her regular job for eight hours per day.
On July 17, 2002 Dr. Robert E. Groble, appellant’s attending physician, stated that he
concurred with Dr. Kher that appellant’s depressive symptoms had been “largely brought under
control” due to the fact that she lived a “very isolated and constricted life.” He stated,
“[appellant] continues to be intensely reactive emotionally to any memories of her previous work
1

Appellant first sustained a back injury at work in 1970 and periodically stopped work due to this employmentrelated back condition.
2

The Office determined that the other claimed employment factors were not factually established or did not
qualify as employment factors.

2

experiences, the discrimination and emotional abuse she experienced and the fear that being
placed in any such environment would involve the recurrence of this abuse and harassment.”
The Office determined that there was a conflict in the medical evidence between
Dr. Groble and Dr. Kher regarding the nature and cause of appellant’s emotional condition. It
referred appellant to Dr. Anjali Pathak, a Board-certified psychiatrist, for an impartial medical
examination and opinion on the matter.
On October 27, 2002 Dr. Pathak provided an extensive description of appellant’s history
of work injuries and the treatment of her emotional condition. He indicated that during the
examination appellant’s affect and mood were within normal limits and that she focused on her
belief that her supervisors released confidential documents to her coworkers. Dr. Pathak stated
that the psychiatric testing he administered revealed that she had a severe histrionic presentation
and was an individual with significant disturbance who was likely to register physical complaints
of delusional proportion. He noted that this disturbance was not related to depression or chronic
pain, but rather, was related to severe personality trait disturbance problems and long-standing
problems with somatoform disorder. Dr. Pathak diagnosed several conditions which he indicated
were not related to work -- undifferentiated somatoform disorder, depressive disorder and
personality disorder with histrionic, dependent, avoidant and paranoid traits. He indicated that,
in the absence of work stressors, appellant would have registered multiple somatic complaints
and suffered recurrent bouts of depression and anxiety in direct proportion to the severity of her
personality disturbance problems. Dr. Pathak indicated that appellant’s employment-related
emotional condition had ceased by the date of her second opinion examination on September 24,
2001 as no depressive symptoms were present at that time. He stated:
“[I]t is most likely that [appellant] would have become psychiatrically disabled
for employment even if she had never [worked] for the [employing
establishment]. Her combined psychiatric problems are likely to have manifested
in any work setting with predictable, similar outcome. [Appellant] does not
appear to be engaging in conscious malingering, however, her report of
anatomical and psychiatric dysfunction are not validated by her observed behavior
and test results.”
In a July 31, 2003 letter, the Office advised appellant of the proposed termination of her
compensation based on the opinion of the impartial medical specialist, Dr. Pathak. In an
October 17, 2003 decision, the Office terminated appellant’s compensation effective
November 2, 2003. The Office found that the weight of the medical evidence rested with the
well-rationalized opinion of Dr. Pathak who determined that appellant no longer had residuals of
her employment-related emotional condition.
Appellant requested a hearing before an Office hearing representative. At the
October 25, 2005 hearing, she contended that Dr. Pathak only examined her for 20 minutes and
did not provide a comprehensive assessment of her condition. Appellant alleged that several
other impartial medical specialists were passed over before Dr. Pathak was chosen.
In a decision dated and finalized December 16, 2005, an Office hearing representative
affirmed the October 17, 2003 decision.

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,3 once the Office has accepted a claim
it has the burden of justifying termination or modification of compensation benefits.4 The Office
may not terminate compensation without establishing that the disability ceased or that it was no
longer related to the employment.5 The Office’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.6
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.8
ANALYSIS
The Office accepted that appellant sustained an employment-related depressive reaction
and paid her appropriate compensation for periods of disability. The Office accepted that she
established employment factors with respect to being called a “rehab,” being publicly scolded by
a supervisor in the presence of coworkers and having to perform extra work after
September 1989 when two of the four clerks assigned with her were reassigned to another
project.
The Board notes that the Office properly determined that there was a conflict in the
medical opinion between Dr. Groble, appellant’s attending Board-certified psychiatrist, and
Dr. Kher, a Board-certified psychiatrist acting as an Office referral physician, on the issue of
whether appellant continued to have residuals of her employment-related emotional condition.
In order to resolve the conflict, the Office properly referred appellant, pursuant to section
8123(a) of the Act, to Dr. Pathak, a Board-certified psychiatrist, for an impartial medical
examination and an opinion on the matter.9

3

5 U.S.C. §§ 8101-8193.

4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

5 U.S.C. § 8123(a).

8

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

9

See supra note 7 and accompanying text.

4

On September 24, 2001 Dr. Kher indicated that on the date of examination appellant
denied being depressed, stated that she felt “good” and denied disturbance of memory,
concentration, sleep or appetite. He diagnosed major depressive order under remission and
stated that the depressive symptoms that appellant had initially experienced had resolved.
Dr. Kher determined that appellant could work her regular job for eight hours per day. In
contrast, Dr. Groble found that appellant continued to have residuals of her employment-related
emotional condition. On July 17, 2002 he stated that he concurred with Dr. Kher that appellant’s
depressive symptoms had been “largely brought under control” due to the fact that she lived a
“very isolated and constricted life.” However, Dr. Kher continued to believe that appellant’s
remaining problems were employment related and stated, “[appellant] continues to be intensely
reactive emotionally to any memories of her previous work experiences, the discrimination and
emotional abuse she experienced and the fear that being placed in any such environment would
involve the recurrence of this abuse and harassment.”
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Pathak, the impartial medical specialist selected to resolve the
conflict in the medical opinion.10 The report of Dr. Dr. Pathak establishes that appellant had no
disability due to her employment-related emotional condition after November 2, 2003.
On October 27, 2002 Dr. Pathak indicated that during the examination appellant’s affect
and mood were within normal limits and that the psychiatric testing he administered revealed
that she had a severe histrionic presentation and was an individual with significant disturbance
who is likely to register physical complaints of delusional proportion. He indicated that this
disturbance was not related to depression or chronic pain, but rather, was related to severe
personality trait disturbance problems and long-standing problems with somatoform disorder.
Dr. Pathak diagnosed several conditions which he indicated were not related to work -undifferentiated somatoform disorder, depressive disorder and personality disorder with
histrionic, dependent, avoidant and paranoid traits. He indicated that appellant’s employmentrelated emotional condition had ceased by the date of her second opinion examination on
September 24, 2001 as no depressive symptoms were present at that time.
Dr. Pathak’s opinion is based on a proper factual and medical history in that he had the
benefit of an accurate and up-to-date statement of accepted facts, provided a thorough factual
and medical history and accurately summarized the relevant medical evidence.11 He provided
medical rationale for his opinion by explaining that appellant’s underlying condition was such
that in the absence of work stressors she would have registered multiple somatic complaints and
suffered recurrent bouts of depression and anxiety in direct proportion to the severity of her
personality disturbance problems. Dr. Pathak discussed appellant’s examination results and
findings on diagnostic examination and explained how they showed that her personality and
somatoform disorders were nonwork related and were the cause of her continuing problems.
Appellant asserted that Dr. Pathak only examined her for 20 minutes and did not provide
a comprehensive assessment of her condition. However, the Board has carefully reviewed
10

See supra note 8 and accompanying text.

11

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

5

Dr. Pathak’s report and finds that he performed a comprehensive evaluation and fully addressed
appellant’s medical condition. Appellant alleged that several other impartial medical specialists
were passed over before Dr. Pathak was chosen, but she did not further explain her allegation or
present evidence in support of it. For these reasons, the Office properly relied on the opinion of
Dr. Pathak to terminate appellant’s compensation.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective November 2, 2003 on the grounds that she had no disability after that date
due to her employment-related emotional condition.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 16, 2005 decision is affirmed.
Issued: May 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

